 ,IntheMatter of MONARCH BOX AND LUMBER COMPANYandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 263, C. I. O.Case No. R-2313.-DecidedMarch5, 19VInvestigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Earle K. Shawe,for the Board.Mr. G. J. Brooks,of San Francisco, Calif., for the Company.Mr. A. P. Carrara,of San Francisco, Calif., for Local 263.Mr. Charles J. Janigian,of San Francisco, Calif., for Local 1137.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 29, 1940, United Furniture Workers of America,Local 263, C. I. 0., herein called Local 263, filed with the RegionalDirector for the Twentieth Region (San Francisco, California), apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Monarch Box and LumberCompany, herein called the Company, engaged in the manufacture,distribution, and sale of wooden boxes and other lumber products atOakland, California, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Decem-ber 20, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 21, 1940, the Company;Local 263, Box Makers Union, Local 1137, United Brotherhood ofCarpenters and Joiners of America, A. F. L., 'herein called Iocal1137, and an attorney for the Board, entered into a "stipulation forCertification Upon Consent Election."30 N. L.R. B., No. 12.79 80DECISIONSOF NATIONALLABOR RELATIONS BOARDIPursuant to the stipulation, an election by secret ballotwas con-ducted on January 27, 1941, under the direction and supervisionof the Regional Director, among all production and maintenance'employees of the Company at its, Oakland plant, including working.foremen, but exclusive of supervisory, office, and clerical employees,and truck drivers, to determine whether said employees desired tobe represented by Local 263 or by Local 1137, or by neither.OnJanuary 31, 1941, the Regional Director issued and duly served uponthe parties her Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed byany of the parties.In her Election Report, the Regional Director reported as followsconcerning the balloting and its resultsTotalnumber eligibleto vote--------------------------------30Number of votes for United Furniture Workers of America,Local 263, C. I. 0-----------------------------------------12Number of votes for Box Makers Union, Local 1137, UnitedBrotherhood,ofCarpentersandJoinersofAmerica,A. F. L---------------------------------------------------15Number of,votes for neitber---------------------------------0Total number of ballots counted-----------------------------27Number of blank ballots------------------------------------0Number of void ballots --------------------------------------0Number of challenged ballots-------------------------------'3Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Monarch Box and Lumber Company,Oakland, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsOakland plant, including working foremen, exclusive of super-visory, office, and clerical employees, and truck drivers, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.Box-Makers Union, Local 1137, United Brotherhood of Carpen-ters and Joiners of America, A. F. L., has' been designated andselected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining, and is theIIn her Election Report the Regional Director stated that"both unions agreed * * *to allow the challenged ballots [of three employees]to remain challenged and uncounted."This agreement was, in effect, a stipulation that the challenges to the ballots of the threeemployees should be sustained MONARCH BOX AND LUMBER COMPANY81exclusive representative of all the employees in said unit,withinthe meaning of Section 9 (2) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,-IT IS HEREBY CERTIFIED that Box Makers Union,Local 1137,UnitedBrotherhood of Carpenters and Joiners of America,affiliatedwiththe American Federation of Labor, has been designated and selectedby a majority of the productionand maintenance employees of theCompany at-itsOakland plant, including working foremen, exclud-ing supervisory,office, and clerical employees,and truck drivers,as their representative for the purposes of collective bargaining, andthat pursuant to the provisions of Section 9 (a) of the Act, BoxMakers Union, Local 1137,United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages,hours ofemployment,and other conditions of employment.